Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered.
 
Response to Arguments
The response filed on 7/26/21 has been entered. 

Applicant’s arguments filed 7/26/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 22, 24-26 are pending in this office action.
		
The response filed on 7/26/21 has been entered. 

Applicant’s arguments filed 7/26/21 have been fully considered but they are not deemed to be persuasive.

Claim interpretation: of such that both naltrexone and its active metabolite 6-beta naltrexone are efficacious…is interpreted as administering naltrexone as it’s metabolite is what forms inside after naltrexone is administered.
		Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 24 and 26is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Keegan et al. (US 2017/0071851).
Keegan et al teach with regards to instant claim 22, a method of treating opioid overdose or its symptoms (see abstract) administering to the patient a nasal delivery of naltrexone (see 0073-0074) alone or in combination therapy with naloxone and naltrexone (see 0411) wherein the patient is an opioid overdose, or suspected opioid overdose patient of fentanyl or its derivatives wherein the fentanyl derivatives are selected such as those listed in Table A (see pg. 7-8), for example 3-methylfentanyl, as required by instant claims 22) in a pharmaceutically efficacious amount (i.e.,2-12 mg, see 0417, as required by instant claims 22), wherein the formulation is a spray or liquid . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Keegan is applied here as above.
However Keegan fails to teach the formulation comprises buffer.
Davis et al. teach with regards to instant claim 22, a method of reversing opioid depression (le., physiological effects, see abstract) administering a rd para) at amounts greater than 1% (thus efficacious) As to instant claim 24, Davis teaches the solution maybe aqueous or aqueous alcohol (see pg. 2, lines 20-22), with a buffering agent such as such as sodium hydrogen (see pg. 2, last paragraph, as required by instant claim 25 and preservatives as required by instant claim 26, see Example 1), wherein the buffer is citric or phosphate buffer (see pg. 2, last para, and pg. 34th para (as required by instant claim 26) and includes polymers which increases viscosity (as required by instant claim 26, see pg. 3 or see Example 1).
It would have been obvious to one of ordinary skill in the art to have been motivated to expand the teachings of Keegan to include Davis’s teaching of buffers selected from claims 25 with a reasonable expectation of success because Keegan teaches other forms of buffer agents such as sodium edetate, disodium edetate, HCL, (see 0095). Thus one of ordinary skilled in the art would have substituted one buffering agent for another with a reasonable expectation of success to attain the necessary required pH. 
Therefore one of ordinary skill in the art would combine the cited prior art and treat patient with symptoms of overdose of the opiates, thus blocks and or reverses the effects with a reasonable expectation of success (see 0018) as taught by Keegan.
Applicant argues that claims 22 and 24-26 have been amended to recite a method to block and /or reverse physiological effects and that the claim subject matter now recited 
 In response Applicant’s argument is found not persuasive because the metabolite is formed internally after administration in the system, thus an inherent property. Secondly Keegan specifically teach that the administration of the composition to the patient with an opioid overdose, or suspected opioid overdose patient of fentanyl. Applicant’s argument is found not persuasive.

No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                     7/30/21